DETAILED ACTION
Status of Claims 
This action is in reply to the Amendments filed on 03/31/2022.
Claims 25-27 are newly added.
Claims 1-27 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 03/31/2022, has been entered. Claims 1, 9, and 17 been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-10, 12, 14, 16-18, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2007/0198267 A1), previously cited and hereinafter Jones, in view of Jacobs et al. (US 2018/0129188 A1), previously cited and hereinafter Jacobs, in further view of Cappetta et al. (US 2020/0387550 A1), previously cited and hereinafter Cappetta.
	Regarding claim 1, Jones discloses a computer-implemented method (i.e. abstract) for obtaining knowledge, the method comprising: 
	-receiving, by a communication channel, a communication from a user (Jones, see at least: “The process begins in a block 125 in which a user provides a spoken natural query language input to the system. For example, the user may provide a user voice input 150 of “Look up my opportunities greater than 100,000 dollars” [i.e. a communication from a user] This input is received by telephony interface 38 as user input waveform data 152 and passed to voice recognition server 44 [i.e. receiving, by a communication channel, a communication from a user]” [0082]); 
-deducing, by a natural language processor, an intent of the communication (Jones, see at least: “This input is received by telephony interface 38 as user input waveform data 152 and passed to voice recognition server 44, which processes the input and provides a valid user query 154 in application readable form to voice applications 14” [0082] and “The application-readable form of the spoken natural language query is then processed by voice applications 14 [i.e. by a natural language processor] in a block 127 to determine what data the user desires to retrieve by parsing the request [i.e. deducing an intent of the communication] in view of the current navigation context of the user” [0083]); 
-communicating, by a fulfillment API, the intent to a knowledge engine (Jones, see at least: “voice applications 14 determine (a) corresponding object(s) corresponding to data the user desires to retrieve [i.e. intent] from enterprise data system 24 and submits an appropriate data request 156 to the enterprise data system [i.e. communicating the intent to a knowledge engine]” [0085] and “Voice recognition unit 32 is linked in communication with enterprise data system 24 via enterprise data system API 22 [i.e. by a fulfillment API]” [0054] and Fig. 2); 
-preparing, by the knowledge engine, one or more queries to fulfill the intent (Jones, see at least: “voice applications 14 determine (a) corresponding object(s) corresponding to data the user desires to retrieve from enterprise data system 24 [i.e. to fulfill the intent] and submits an appropriate data request 156 to the enterprise data system [i.e. by the knowledge engine]. The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 [i.e. preparing one or more queries to fulfill the intent] that is submitted to enterprise database 12” [0085] and Fig. 2: Examiner notes that Fig. 2 indicates that the object manager and data manager are part of the enterprise data system); 
-retrieving, by the knowledge engine, information that fulfills the intent (Jones, see at least: “The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 that is submitted to enterprise database 12. In response to the query, enterprise database 12 [i.e. by the knowledge engine] returns result set 160 to the data manager [i.e. retrieving information that fulfills the intent]” [0085] and Fig. 2); 
-communicating, by the knowledge engine, the information that fulfills the intent to the fulfillment API (Jones, see at least: “In response to the query, enterprise database 12 returns result set 160 [i.e. the information that fulfills the intent] to the data manager. The data manager [i.e. by the knowledge engine] then sends result set 160 to voice applications 14 via the API [i.e. communicating the information that fulfills the intent to the fulfillment API]” [0085]); 
-converting the information that fulfils the intent into a response (Jones, see at least: “upon receiving result set 160, voice applications 14 will parse the data to break it up into individual data components and embed the data components in “slots” defined in a prompt/data string based on a predefined grammar syntax language for the string, wherein the original (i.e., non-filled) form of the prompt/data string is selected based on the current user navigation context and data in result set 160 [i.e. converting the information that fulfils the intent into a response]” [0087] and “For example, if the user has five business opportunities greater than $100,000, the text string will include information identifying such [i.e. the information that fulfils the intent], along with various details that are specific to each business opportunity, along with a prompt that enables the user to “drill-down” into further details of one or more of the opportunities” [0088]); 
-forwarding, by the natural language processor, the response to the communication channel (Jones, see at least: “Upon receiving prompt ID's/data string 162, voice recognition client 36 [i.e. by the natural language processor] parses out the data portion of the string and submits it as data 164 to TTS server 42 to convert the data from a text format into digitized waveform data corresponding to a verbal form of data [i.e. forwarding the response to the communication channel]” [0089]); 
-communicating, by the communication channel, the response to the user (Jones, see at least: “text strings comprising prompt text embedded with slots in which data are inserted are used, wherein the text strings are defined by a grammar syntax language. In this embodiment, the entire text string is submitted to TTS server 42 [i.e. by the communication channel] to be converted into TTS waveform data, rather than just the data portions, and the resulting TTS waveform data is directly streamed to the user's phone as a continuous stream [i.e. communicating the response to the user]” [0090]).
Jones does not explicitly disclose the knowledge being related to a product; deducing an intent and one or more entities of the communication; communicating the intent and one or more entities; converting the information into a response by the fulfillment API; the response being from the fulfilment API; and wherein said deducing is further based, at least in part, on a second context associated with a previous intent and previous one or more entities of a remembered communication previously received from the user, and wherein the response to the user includes, at least in part, a suggested action based on said second context associated with said previous intent and said previous one or more entities.
Jacobs, however, teaches providing a natural language interface that includes receiving voice input (i.e. abstract), including the known technique of obtaining knowledge related to a product (Jacobs, see at least: “a voice input is provided, such as “Nalcop, can you find a bolt to fit the selected hole?” [i.e. obtaining knowledge] Simultaneously or at a time in close proximity to the voice input, a device input is also provided in step 608. This device input may, in this example, be mouse clicking on a hole in the displayed structure from the CAD model. Next, at step 611 the voice input is parsed to determine actions, topics and required information. In this example, bolt as a topic returns needed information such as diameter, length, and material [i.e. knowledge related to a product]” [0054]);
the known technique of deducing an intent and one or more entities of the communication (Jacobs, see at least: “a voice input is provided, such as “Nalcop, can you find a bolt to fit the selected hole?” Simultaneously or at a time in close proximity to the voice input, a device input is also provided in step 608. This device input may, in this example, be mouse clicking on a hole in the displayed structure from the CAD model. Next, at step 611 the voice input is parsed to determine [i.e. deducing] actions, topics and required information [i.e. one or more entities of the communication]. In this example, bolt as a topic [i.e. intent] returns needed information such as diameter, length, and material” [0054]);
the known technique of communicating the intent and one or more entities (Jacobs, see at least: “a voice input is provided, such as “Nalcop, can you find a bolt to fit the selected hole?” Simultaneously or at a time in close proximity to the voice input, a device input is also provided in step 608. This device input may, in this example, be mouse clicking on a hole in the displayed structure from the CAD model. Next, at step 611 the voice input is parsed to determine actions, topics and required information [i.e. one or more entities]. In this example, bolt as a topic [i.e. intent] returns needed information such as diameter, length, and material” [0054] and “With all necessary information in hand [i.e. communicating the intent and one or more entities], a query is generated at step 623” [0056]); 
the known technique of converting, by a fulfillment API the information into a response (Jacobs, see at least: “When the response is returned from resource provider server module 132, API 124 translates the response into a format that can be used [i.e. converting, by a fulfillment API the information into a response] by the CAD program module and it is sent back through natural language command program module 110” [0037]);
the known technique of a response being from the fulfilment API (Jacobs, see at least: “When the response is returned from resource provider server module 132, API 124 translates the response into a format that can be used by the CAD program module and it is sent back through natural language command program module 110 [i.e. the response being from the fulfilment API]” [0037]); and
the known technique of said deducing being further based, at least in part, on a second context associated with a previous intent and previous one or more entities of a remembered communication previously received from the user, and wherein the response to the user includes, at least in part, a suggested action based on said second context associated with said previous intent and said previous one or more entities (Jacobs, see at least: “a user says, “Nalcop, this shelf needs to hold 40 pounds.” [i.e. a second context associated with a previous intent and previous one or more entities a remembered communication previously received from the user] … Server module 122 parses the statement and determines that the user's statement is a request to calculate whether the structure can hold 40 pounds [i.e. said deducing is further based, at least in part, on a second context associated with a previous intent and previous one or more entities]…If the analysis determines that the aluminum brackets supporting the shelf will not support the weight, server module 122 sends a “no” answer to natural language command program module 110, which communicates the answer to the user through GUI 136 and/or I/O devices 104. …The user may choose to respond to the “no” answer with a further question, such as “Well Nalcop, what will work?” In such a case, that question is parsed [i.e. said deducing] to be a request for design modifications. …Assume it is determined that doubling the thickness in the original material will also work. Server module 122 then sends natural language command program module 110 information that the CAD model as it exists will not hold 40 pounds, but stainless steel or double-thickness aluminum will. Natural language command program module 110 then prompts the user through I/O devices 104 and or GUI 136 to indicate whether he wants to use stainless steel or double the thickness of aluminum [i.e. wherein the response to the user includes, at least in part, a suggested action based on said second context associated with said previous intent and said previous one or more entities]” [0043]). These known techniques are applicable to the computer-implemented method of Jones as they both share characteristics and capabilities, namely, they are directed to providing a natural language interface that includes receiving voice input.
It would have been recognized that applying the known techniques of obtaining knowledge related to a product; deducing an intent and one or more entities of the communication; communicating the intent and one or more entities; converting, by a fulfillment API the information into a response; a response being from the fulfilment API; and said deducing being further based, at least in part, on a second context associated with a previous intent and previous one or more entities of a remembered communication previously received from the user, and wherein the response to the user includes, at least in part, a suggested action based on said second context associated with said previous intent and said previous one or more entities, as taught by Jacobs, to the teachings of Jones would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer-implemented methods. Further, adding the modification of obtaining knowledge related to a product; deducing an intent and one or more entities of the communication; communicating the intent and one or more entities; converting, by a fulfillment API the information into a response; a response being from the fulfilment API; and said deducing being further based, at least in part, on a second context associated with a previous intent and previous one or more entities of a remembered communication previously received from the user, and wherein the response to the user includes, at least in part, a suggested action based on said second context associated with said previous intent and said previous one or more entities, as taught by Jacobs, into the computer-implemented method of Jones would have been recognized by those of ordinary skill in the art as resulting in an improved computer-implemented method that would allow for a specific contextual meaning to be determined (Jacobs, [0036]).
 Jones in view of Jacobs does not explicitly teach the natural language processor having been trained with sample phrases, a definition of each intent, a definition of each entity, one or more workflows, and a context associated with each workflow.
Cappetta, however, teaches a natural language processing platform (i.e. abstract), including the known technique of a natural language processor having been trained with sample phrases, a definition of each intent, a definition of each entity, one or more workflows, and a context associated with each workflow (Cappetta, see at least: “if the customized chat bot integration software system defines a specific syntax for the “get” operation [i.e. a definition of each intent], the code instructions for that customized chat bot integration software system may be easily parsed by searching for that specific syntax, and associating the portions of the code instructions where that specific syntax is found with the “get” operation. Further, the custom chat bot integration software processes may leverage natural language processing [i.e. the natural language processor having been trained with] to determine intents and associate slots [i.e. a definition of each entity] such that determination may be learned of what dynamic response data is required for pursuing a get operation” [0026] and “Example intents may include intents such as “what is”, “when is”, “where is”, “I'd like to”, “I'm looking for”, “I want to”, “Please find”, and a variety of other example intents. Intents may have one or more slots incorporated within [i.e. each entity] which may invoke simple responses manageable by a natural language processing system [i.e. trained with sample phrases]” [0059] and “For example, machine learning classifier systems may be used to learn over time which intent and slot code combinations as well as relevant keywords or synonyms are associated to develop or retrieve the data to form a successful response to customized chat bot queries” [0069] and “the customized chat bot integration software system may add dynamic responses for keyword specific responses. Then the development may update the flow templates [i.e. trained with one or more workflows, and a context associated with each workflow] of the chat bot integration process-modeling user interface for the customized chat bot integration software system with the above updated configurations for interfacing with the fulfillment and response database” [0070] see also [0067] for the inputs used for the NLP). This known technique is applicable to the computer-implemented method of Jones in view of Jacobs as they both share characteristics and capabilities, namely, they are directed to a natural language processing platform.
It would have been recognized that applying the known technique of a natural language processor having been trained with sample phrases, a definition of each intent, a definition of each entity, one or more workflows, and a context associated with each workflow, as taught by Cappetta, to the teachings of Jones in view of Jacobs would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer-implemented methods. Further, adding the modification of a natural language processor having been trained with sample phrases, a definition of each intent, a definition of each entity, one or more workflows, and a context associated with each workflow, as taught by Cappetta, into the computer-implemented method of Jones in view of Jacobs would have been recognized by those of ordinary skill in the art as resulting in an improved computer-implemented method that would provide a cost-effective, powerful leveraging of existing natural language processing systems for customized integrations (Cappetta, [0056]).

Regarding claim 2, the combination of Jones/Jacobs/Cappetta teaches the computer-implemented method of claim 1. Jones further discloses:
-wherein the knowledge engine comprises a query engine and a knowledge base providing information (Jones, see at least: “enterprise data system 24 [the knowledge engine] includes an enterprise server 26 [i.e. comprises a query engine] that provides access to enterprise database 12 [i.e. a knowledge base providing information] through an object layer 28 and a data layer 30” [0052] and Fig. 2), the method further comprising: 
-receiving, by the query engine, the intent from the fulfillment API engine (Jones, see at least: “voice applications 14 determine (a) corresponding object(s) corresponding to data the user desires to retrieve [i.e. intent] from enterprise data system 24 and submits an appropriate data request 156 to the enterprise data system. The data request is received by object manager 56 in a block 128 [i.e. receiving, by the query engine, the intent], which interacts with data manager 58 to generate an appropriate query 158 that is submitted to enterprise database 12” [0085] and “Voice recognition unit 32 is linked in communication with enterprise data system 24 via enterprise data system API 22 [i.e. from the fulfillment API engine]” [0054] and Fig. 2: Examiner notes that Fig. 2 show that the object manager and data manager are part of the enterprise server); 
-composing, by the query engine, a set of requests related to the intent to send to the knowledge base (Jones, see at least: “The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 [i.e. composing, by the query engine, a set of requests related to the intent] that is submitted to enterprise database 12 [i.e. to send to the knowledge base]” [0085] and “the foregoing Siebel data system architecture, data in an enterprise database is accessed by requesting retrieval of data pertaining to one or more objects [i.e. a set of requests] stored in the enterprise data system” [0084] and Fig. 2); 
-retrieving, by the query engine, one or more units of information from the knowledge base (Jones, see at least: “The data request is received by object manager 56 in a block 128, which interacts with data manager 58 [i.e. by the query engine] to generate an appropriate query 158 [i.e. retrieving by the query engine] that is submitted to enterprise database 12. In response to the query, enterprise database 12 returns result set 160 [i.e. one or more units of information from the knowledge base] to the data manager” [0085] and Fig. 2: Examiner notes that Fig. 2 show that the object manager and data manager are part of the enterprise server); and 
-composing, by the query engine, a second response based on the one or more units of information (Jones, see at least: “In response to the query, enterprise database 12 returns result set 160 to the data manager. The data manager then sends result set 160 to voice applications 14 [i.e. composing, by the query engine, a second response] via the API” [0085] and “result set 160 will comprise header data or detail data. In the case of header data, the result set will typically comprise one or multiple data sets (i.e., rows), while the result set will typically comprise a single data set (row) for detailed data [i.e. second response based on the one or more units of information]” [0086]).
Jacobs further teaches providing a natural language interface that includes receiving voice input (i.e. abstract), including the known technique of providing information about the product (Jacobs, see at least: “a voice input is provided, such as “Nalcop, can you find a bolt to fit the selected hole?” Simultaneously or at a time in close proximity to the voice input, a device input is also provided in step 608. This device input may, in this example, be mouse clicking on a hole in the displayed structure from the CAD model. Next, at step 611 the voice input is parsed to determine actions, topics and required information. In this example, bolt as a topic returns needed information such as diameter, length, and material [i.e. providing information about the product]” [0054]);
the known technique of receiving intent and one or more entities (Jacobs, see at least: “a voice input is provided, such as “Nalcop, can you find a bolt to fit the selected hole?” Simultaneously or at a time in close proximity to the voice input, a device input is also provided in step 608. This device input may, in this example, be mouse clicking on a hole in the displayed structure from the CAD model. Next, at step 611 the voice input is parsed to determine actions, topics and required information. In this example, bolt as a topic [i.e. intent] returns needed information such as diameter, length, and material [i.e. one or more entities]” [0054] and “With all necessary information in hand [i.e. receiving the intent and one or more entities], a query is generated at step 623” [0056]);
the known technique of composing requests related to the intent and the one or more entities (Jacobs, see at least: “a voice input is provided, such as “Nalcop, can you find a bolt to fit the selected hole?” Simultaneously or at a time in close proximity to the voice input, a device input is also provided in step 608. This device input may, in this example, be mouse clicking on a hole in the displayed structure from the CAD model. Next, at step 611 the voice input is parsed to determine actions, topics and required information. In this example, bolt as a topic [i.e. intent] returns needed information such as diameter, length, and material [i.e. one or more entities]” [0054] and “With all necessary information in hand, a query is generated at step 623 [i.e. receiving the intent and one or more entities entities]” [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones with Jacobs for the reasons identified above with respect to claim 1.

Regarding claim 4, the combination of Jones/Jacobs/Cappetta teaches the computer-implemented method of claim 2. Jones further discloses:
-wherein the one or more units of information are at least one of an image, a video, a text and a document (Jones, see at least: “result set 160 will comprise header data or detail data. In the case of header data, the result set will typically comprise one or multiple data sets (i.e., rows), while the result set will typically comprise a single data set (row) for detailed data. In one embodiment, when data corresponding to only a single object is returned (e.g., a single contact, employee, etc.), the result set data will include both header and detail data for that object [i.e. wherein the one or more units of information are at least one of an image, a video, a text and a document]” [0086]).

Regarding claim 6, the combination of Jones/Jacobs/Cappetta teaches the computer-implemented method of claim 1. Jones further discloses:
-preparing, by the knowledge engine, a query (Jones, see at least: “voice applications 14 determine (a) corresponding object(s) corresponding to data the user desires to retrieve from enterprise data system 24 and submits an appropriate data request 156 to the enterprise data system [i.e. by the knowledge engine]. The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 [i.e. a query] that is submitted to enterprise database 12” [0085] and Fig. 2: Examiner notes that Fig. 2 indicates that the object manager and data manager are part of the enterprise data system); 
-retrieving, by the knowledge engine, information (Jones, see at least: “The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 that is submitted to enterprise database 12. In response to the query, enterprise database 12 [i.e. by the knowledge engine] returns result set 160 to the data manager [i.e. retrieving information]” [0085] and Fig. 1); and 
-communicating, by the knowledge engine, the information to the fulfilment API (Jones, see at least: “In response to the query, enterprise database 12 returns result set 160 [i.e. the information] to the data manager. The data manager [i.e. by the knowledge engine] then sends result set 160 to voice applications 14 via the API [i.e. communicating the information to the fulfillment API]” [0085]).
Jacobs further teaches providing a natural language interface that includes receiving voice input (i.e. abstract), including the known technique of deducing, by the natural language processor, a context associated with the intent and the one or more entities of the communication (Jacobs, see at least: “If for some reason natural language command program module 110 is unable to determine the meaning of a command, it will send an audio file to natural language program server module 122 to be further parsed by parser 126, accessing language database(s) 128. Also at this point, CAD context database 144 communicates with parser 126 [i.e. deducing by the natural language processor] to determine what information must be pulled [i.e. a context] from CAD model 120” [0035] and “CAD context database 144 supplements language databases 116 and 128 with CAD specific contextual information that is accessed, for example, when parser 126 is unable to parse a command by access to the more general language databases or if more than one contextual meaning is identified. For example, CAD context database 144 contains information necessary to identify a bolt as a purchase part that is associated with a nut [i.e. deducing a context associated with the intent and the one or more entities of the communication], to separate it from other general language context meanings (i.e., to leave quickly or a lightning bolt)” [0036]);
the known technique of a query being for searching one or more solutions for an issue related to the context (Jacobs, see at least: “CAD context database 144 communicates with parser 126 to determine what information must be pulled from CAD model 120. Pulled information [i.e. a query] is sent back through CAD model analyzer 114 to server module 122 and query generator 130 generates a query based on retrieved information” [0035] and “CAD context database 144 supplements language databases 116 and 128 with CAD specific contextual information that is accessed, for example, when parser 126 is unable to parse a command [i.e. an issue related to the context] by access to the more general language databases or if more than one contextual meaning is identified. For example, CAD context database 144 contains information necessary to identify a bolt as a purchase part that is associated with a nut [i.e. deducing a context associated with the intent and one or more entities of the communication], to separate it from other general language context meanings (i.e., to leave quickly or a lightning bolt) [i.e. for searching one or more solutions for an issue related to the context]” [0036]); and 
the known technique of information matching the context (Jacobs, see at least: “CAD context database 144 supplements language databases 116 and 128 with CAD specific contextual information that is accessed, for example, when parser 126 is unable to parse a command by access to the more general language databases or if more than one contextual meaning is identified. For example, CAD context database 144 contains information necessary to identify a bolt as a purchase part that is associated with a nut [i.e. the information matching the context], to separate it from other general language context meanings (i.e., to leave quickly or a lightning bolt)” [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones with Jacobs for the reasons identified above with respect to claim 1.

Regarding claim 8, the combination of Jones/Jacobs/Cappetta teaches the computer-implemented method of claim 1. Jones further discloses:
-wherein the communication is at least one of textual, verbal and image-based (Jones, see at least: “The process begins in a block 125 in which a user provides a spoken natural query language input to the system. For example, the user may provide a user voice input 150 of “Look up my opportunities greater than 100,000 dollars.” [i.e. wherein the communication is at least one of textual, verbal and image-based] This input is received by telephony interface 38 as user input waveform data 152 and passed to voice recognition server 44” [0082]).

Claims 9-10, 12, 14 and 16 recite limitations directed towards system (i.e. abstract) for obtaining knowledge related to a product, the system comprising:21Docket No. 0149-211USPTPatent a processor (Jones, see at least: “Computer server 600 includes a chassis 602 in which is mounted a motherboard (not shown) populated with appropriate integrated circuits, including one or more processors 604 and memory” [0192]); and a memory storing instructions that, when executed by the processor, configure the system (Jones, see at least: “machine instructions comprising the software program(s) that causes processor(s) 604 to implement the operations of the present invention that have been discussed above will typically be distributed on floppy disks 628 or CD-ROMs 630 (or other memory media) and stored in one or more hard disks 618 until loaded into memory 606 for execution by processor(s) 604” [0194]). The rest of the limitations recited in claims 9-10, 12, 14 and 16 are parallel in nature to those addressed above for claims 1-2, 4, 6, and 8, respectively, and are therefore rejected for those same reasons set forth above in claims 1-2, 4, 6, and 8, respectively.

Claims 17-18, 21, 23 and 24 recite limitations directed towards a non-transitory computer-readable storage medium for obtaining knowledge related to a product, the computer-readable storage medium including instructions that when executed by a computer, configure the computer (Jones, see at least: “machine instructions comprising the software program(s) that causes processor(s) 604 to implement the operations of the present invention that have been discussed above will typically be distributed on floppy disks 628 or CD-ROMs 630 (or other memory media) and stored in one or more hard disks 618 until loaded into memory 606 for execution by processor(s) 604” [0194]). The rest of the limitations recited in claims 17-18, 21, 23 and 24 are parallel in nature to those addressed above for claims 1-2, 6, 8, and 4, respectively, and are therefore rejected for those same reasons set forth above in claims 1-2, 6, 8, and 4, respectively.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Jacobs, in further view of Cappetta, in further view of Gruber et al. (US 2013/0304758 A1), previously cited and hereinafter Gruber.
Regarding claim 3, the combination of Jones/Jacobs/Cappetta teaches the computer-implemented method of claim 2. Jones further discloses:
-wherein the knowledge base comprises structured data or unstructured data (Jones, see at least: “enterprise database 12 will comprise a SQL (structured query language) [i.e. wherein the knowledge base comprises structured data] relational database management system (RDBMS) database…Optionally, the enterprise database may comprise a non-SQL-based server product [i.e. unstructured data]” [0056]).
Jacobs further teaches providing a natural language interface that includes receiving voice input (i.e. abstract), including the known technique of the knowledge base comprising communication with one or more external data sources (Jacobs, see at least: “Resource provider server module 132 provides external services and/or information when called for by module 122 [i.e. the knowledge base comprises communication with one or more external data sources]…resource provider server module 132 is an external service supplier marketplace database” [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones with Jacobs for the reasons identified above with respect to claim 2.
The combination of Jones/Jacobs/Cappetta does not explicitly teach the knowledge base comprising structured data, semi-structured data, and unstructured data.
Gruber, however, teaches receiving a request that seeks information or performance of a task (i.e. abstract), including the known technique of a knowledge base comprising structured data, semi-structured data, and unstructured data (Gruber, see at least: “external information sources, for example, include expert information services, general information sources, and forums where answers to questions are provided in structured, semistructured, and unstructured forms by members of the public.  In addition, crowd sourced information and answers can be stored, e.g., in a crowd-sourced knowledge base [i.e. a knowledge base comprising structured data, semi-structured data, and unstructured data], in a manner that facilitates searching based on natural language queries or structured queries derived from subsequent user requests” [0005]). This known technique is applicable to the computer-implemented method of the combination of Jones/Jacobs/Cappetta as they both share characteristics and capabilities, namely, they are directed to a request that seeks information or performance of a task.
It would have been recognized that applying the known technique of a knowledge base comprising structured data, semi-structured data, and unstructured data, as taught by Gruber, to the teachings of the combination of Jones/Jacobs/Cappetta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer-implemented methods. Further, adding the modification of a knowledge base comprising structured data, semi-structured data, and unstructured data, as taught by Gruber, into the computer-implemented method of the combination of Jones/Jacobs/Cappetta would have been recognized by those of ordinary skill in the art as resulting in an improved computer-implemented method that would improve the response mechanisms of digital assistants for future user requests and interactions (Gruber, [0044]).

Claim 11 recites limitations directed towards system (i.e. abstract). The limitations recited in claim 11 are parallel in nature to those addressed above for claim 3, and are therefore rejected for those same reasons set forth above in claim 3.

Claim 19 recites limitations directed towards a non-transitory computer-readable storage medium. The limitations recited in claim 19 are parallel in nature to those addressed above for claim 3, and are therefore rejected for those same reasons set forth above in claim 3.

Claims 5, 7, 13, 15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Jacobs, in further view of Cappetta, in further view of Ahmed et al. (US 2017/0344887 A1), previously cited and hereinafter Ahmed.
Regarding claim 5, the combination of Jones/Jacobs/Cappetta teaches the computer-implemented method of claim 1. Jones further discloses:
-wherein the user seeks information, and the method further comprises: 
-preparing, by the knowledge engine, a query (Jones, see at least: “voice applications 14 determine (a) corresponding object(s) corresponding to data the user desires to retrieve from enterprise data system 24 and submits an appropriate data request 156 to the enterprise data system [i.e. by the knowledge engine]. The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 [i.e. a query] that is submitted to enterprise database 12” [0085] and Fig. 2: Examiner notes that Fig. 2 indicates that the object manager and data manager are part of the enterprise data system); 
-retrieving, by the knowledge engine, information (Jones, see at least: “The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 that is submitted to enterprise database 12. In response to the query, enterprise database 12 [i.e. by the knowledge engine] returns result set 160 to the data manager [i.e. retrieving information]” [0085] and Fig. 2); 
-communicating, by the knowledge engine, the information to the fulfilment API (Jones, see at least: “In response to the query, enterprise database 12 returns result set 160 [i.e. the information] to the data manager. The data manager [i.e. by the knowledge engine] then sends result set 160 to voice applications 14 via the API [i.e. communicating the information to the fulfillment API]” [0085]).
		The combination of Jones/Jacobs/Cappetta does not explicitly teach the user seeking a set of instructions; the query being for the set of instructions; the retrieved information being about one or more actions related to the set of instructions; assembling, by the knowledge engine, a sequence of steps to execute the one or more actions; and communicating the sequence of steps.
		Ahmed, however, teaches interacting with a user in natural language and in a human-like manner (i.e. abstract), including the known technique of a user seeking a set of instructions (Ahmed, see at least: “The reduction in complexity involves simplifying, automating and guiding a user (e.g., a new user or an experienced user) through product provisioning, product installation and configuration, and product operations [i.e. the user seeks a set of instructions]” [0038]); 
	the known technique of a query being for the set of instructions (Ahmed, see at least: “backend component 106 uses HAL backend logic which is driven by the logic used by the web socket 104 (e.g., HAL web socket component logic). The backend component 106 is in operative communication with a JSON database 116 [i.e. a query] that uses human-readable text to transmit data objects consisting of attribute-value pairs. The backend component 106 is operative to generate a HAL response object based on desired parameters” [0035] and “The reduction in complexity involves simplifying, automating and guiding a user (e.g., a new user or an experienced user) through product provisioning, product installation and configuration, and product operations [i.e. a query being for the set of instructions]” [0038]);
	the known technique of retrieving, by a knowledge engine, information about one or more actions related to the set of instructions (Ahmed, see at least: “backend component 106 uses HAL backend logic which is driven by the logic used by the web socket 104 (e.g., HAL web socket component logic). The backend component 106 [i.e. by a knowledge engine] is in operative communication with a JSON database 116 that uses human-readable text to transmit data objects consisting of attribute-value pairs [i.e. retrieving, by the knowledge engine, information]. The backend component 106 is operative to generate a HAL response object based on desired parameters” [0035] and “the HAL framework 200 can adapt to the skill level of the user. By breaking down a complex task in a series of interactions/questions [i.e. information about one or more actions related to the set of instructions], the user 102 is guided through the completion of the process even if she/he has a minimal understanding of the overall process” [0037]);
	assembling, by the knowledge engine, a sequence of steps to execute the one or more actions (Ahmed, see at least: “web-socket 104 is an interface that can communicate with the backend component 106. As seen in the FIG. 1, the web-socket interface 104 and the backend component 106 form the HAL framework 200” [0023] and “backend component 106 uses HAL backend logic which is driven by the logic used by the web socket 104 (e.g., HAL web socket component logic). The backend component 106 [i.e. by the knowledge engine] is in operative communication with a JSON database 116 that uses human-readable text to transmit data objects consisting of attribute-value pairs. The backend component 106 is operative to generate a HAL response object based on desired parameters” [0035] and “the HAL framework 200 can adapt to the skill level of the user. By breaking down a complex task in a series of interactions/questions [i.e. assembling, by the knowledge engine, a sequence of steps], the user 102 is guided through the completion of the process [i.e. to execute the one or more actions] even if she/he has a minimal understanding of the overall process” [0037]); and 
the known technique of communicating the sequence of steps (Ahmed, see at least: “the HAL framework 200 can adapt to the skill level of the user.  By breaking down a complex task in a series of interactions/questions, the user 102 is guided through the completion of the process [i.e. communicating the sequence of steps] even if she/he has a minimal understanding of the overall process” [0037]). These known techniques are applicable to the computer-implemented method of the combination of Jones/Jacobs/Cappetta as they both share characteristics and capabilities, namely, they are directed to interacting with a user in natural language and in a human-like manner.
It would have been recognized that applying the known techniques of a user seeking a set of instructions; a query being for the set of instructions; retrieving, by a knowledge engine, information about one or more actions related to the set of instructions; and communicating the sequence of steps, as taught by Ahmed, to the teachings of the combination of Jones/Jacobs/Cappetta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer-implemented methods. Further, adding the modification of a user seeking a set of instructions; a query being for the set of instructions; retrieving, by a knowledge engine, information about one or more actions related to the set of instructions; and communicating the sequence of steps, as taught by Ahmed, into the computer-implemented method of the combination of Jones/Jacobs/Cappetta would have been recognized by those of ordinary skill in the art as resulting in an improved computer-implemented method that would significantly reduce the need for a tutorial or for know-how (Ahmed, [0037]).
            Additionally, it would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, as taught by the combination of Jones/Jacobs/Cappetta, assembling, by the knowledge engine, a sequence of steps to execute the one or more actions, as taught by Ahmed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jones/Jacobs/Cappetta, to include the teachings of Ahmed, in order to significantly reduce the need for a tutorial or for know-how (Ahmed, [0037]).

Regarding claim 7, the combination of Jones/Jacobs/Cappetta teaches the computer-implemented method of claim 1. Jones further discloses:
-preparing, by the knowledge engine, a query for providing the user, information about a topic (Jones, see at least: “voice applications 14 determine (a) corresponding object(s) corresponding to data the user desires to retrieve from enterprise data system 24 and submits an appropriate data request 156 to the enterprise data system [i.e. by the knowledge engine]. The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 [i.e. preparing a query for providing the user information] that is submitted to enterprise database 12” [0085] and “Enterprise server 56 provides access to enterprise database 12, which includes enterprise data such as opportunities data 70, contacts data 72, accounts data 74, calendar data 76, employee data 78, as well as other types of enterprise data [i.e. information about a topic]” [0055] and Fig. 2: Examiner notes that Fig. 2 indicates that the object manager and data manager are part of the enterprise data system); 
-retrieving, by the knowledge engine, information (Jones, see at least: “The data request is received by object manager 56 in a block 128, which interacts with data manager 58 to generate an appropriate query 158 that is submitted to enterprise database 12. In response to the query, enterprise database 12 [i.e. by the knowledge engine] returns result set 160 to the data manager [i.e. retrieving information]” [0085] and Fig. 1); 
-communicating, by the knowledge engine, the information to the fulfilment API (Jones, see at least: “In response to the query, enterprise database 12 returns result set 160 [i.e. the information] to the data manager. The data manager [i.e. by the knowledge engine] then sends result set 160 to voice applications 14 via the API [i.e. communicating the information to the fulfillment API]” [0085]).
Jacobs further teaches providing a natural language interface that includes receiving voice input (i.e. abstract), including the known technique of deducing, by the natural language processor, a context associated with the intent and the one or more entities of the communication (Jacobs, see at least: “If for some reason natural language command program module 110 is unable to determine the meaning of a command, it will send an audio file to natural language program server module 122 to be further parsed by parser 126, accessing language database(s) 128. Also at this point, CAD context database 144 communicates with parser 126 [i.e. deducing by the natural language processor] to determine what information must be pulled [i.e. a context] from CAD model 120” [0035] and “CAD context database 144 supplements language databases 116 and 128 with CAD specific contextual information that is accessed, for example, when parser 126 is unable to parse a command by access to the more general language databases or if more than one contextual meaning is identified. For example, CAD context database 144 contains information necessary to identify a bolt as a purchase part that is associated with a nut [i.e. deducing a context associated with the intent and the one or more entities of the communication], to separate it from other general language context meanings (i.e., to leave quickly or a lightning bolt)” [0036]); and
the known technique of information matching the context (Jacobs, see at least: “CAD context database 144 supplements language databases 116 and 128 with CAD specific contextual information that is accessed, for example, when parser 126 is unable to parse a command by access to the more general language databases or if more than one contextual meaning is identified. For example, CAD context database 144 contains information necessary to identify a bolt as a purchase part that is associated with a nut [i.e. the information matching the context], to separate it from other general language context meanings (i.e., to leave quickly or a lightning bolt)” [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones with Jacobs for the reasons identified above with respect to claim 1.
The combination of Jones/Jacobs/Cappetta does not explicitly teach following, by the knowledge engine, a learning workflow related to the topic.
Ahmed, however, teaches following, by a knowledge engine, a learning workflow related to the topic (Ahmed, see at least: “implementation of HAL includes but it is not limited to 3 types of human-to-artificial intelligence requests” [0071] and “3. Guidance through processes that are related to System z product installation or Demos [i.e. related to the topic]. This is accomplished by invoking z/OSMF “Workflows” [i.e. following, by the knowledge engine, a learning workflow] (on the target system or on a cloud environment)” [0079] and “backend component 106 uses HAL backend logic which is driven by the logic used by the web socket 104 (e.g., HAL web socket component logic)…The backend component 106 is operative to generate a HAL response object [i.e. by a knowledge engine] based on desired parameters” [0035]).
It would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, as taught by the combination of Jones/Jacobs/Cappetta, following, by a knowledge engine, a learning workflow related to the topic, as taught by Ahmed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jones/Jacobs/Cappetta, to include the teachings of Ahmed, in order to significantly reduce the need for a tutorial or for know-how (Ahmed, [0037]).

Claims 13 and 15 recite limitations directed towards system (i.e. abstract). The limitations recited in claims 13 and 15 are parallel in nature to those addressed above for claims 5 and 7, respectively, and are therefore rejected for those same reasons set forth above in claims 5 and 7, respectively.

Claims 20 and 22 recite limitations directed towards a non-transitory computer-readable storage medium. The limitations recited in claims 20 and 22 are parallel in nature to those addressed above for claims 5 and 7, respectively, and are therefore rejected for those same reasons set forth above in claims 5 and 7, respectively.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Jacobs, in further view of Cappetta, in further view of Zhang et al. (US 2020/0007474 A1), newly cited and hereinafter Zhang.
Regarding claim 25, the combination of Jones/Jacobs/Cappetta teaches the computer-implemented method of claim 1.
Jacobs further teaches providing a natural language interface that includes receiving voice input (i.e. abstract), including the known technique of forwarding, by the natural language processor, a question from the fulfillment API to the communication channel (Jacobs, see at least: “Natural language command program module 110 thus poses the required questions [i.e. forwarding, by the natural language processor, a question] through GUI 136 [i.e. to the communication channel] and/or I/O devices 104 and waits for a response from the user” [0043] and “When the response is returned from resource provider server module 132, API 124 translates the response into a format that can be used by the CAD program module and it is sent back through natural language command program module 110 [i.e. from the fulfillment API]” [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones with Jacobs for the reasons identified above with respect to claim 1.
The combination of Jones/Jacobs/Cappetta does not explicitly teach upon receiving no response from the user to said response to the user, forwarding the question comprising a request for confirmation that said suggested action has fulfilled said previous intent.
Zhang, however, teaches knowledge-driven dynamic conversations (i.e. abstract), including the known technique of, upon receiving no response from the user to said response to the user, forwarding, by the natural language processor, a question to the communication channel, the question comprising a request for confirmation that said suggested action has fulfilled said previous intent (Zhang, see at least: “FIG. 4D also depicts an instance 410D of the user interface, as having output information 440 associated with a solution, and a follow-up query 428 asking whether the solution has been successful [i.e. forwarding a question to the communication channel, the question comprising a request for confirmation that said suggested action has fulfilled said previous intent]” [0058] and “conversation input and output are provided to and from the virtual agent online processing system 120, and conversation content is parsed and output with the system 120 through the use of a conversation engine 130 [i.e. forwarding, by the natural language processor, a question to the communication channel]” [0030] and Fig. 4D indicated that following up with the question “Did this solve the problem?” is in response to receiving no response from the user after sending a message with actions to take if the user has forgotten their password [i.e. upon receiving no response from the user to said response to the user]). This known technique is applicable to the computer-implemented method of the combination of Jones/Jacobs/Cappetta as they both share characteristics and capabilities, namely, they are directed to knowledge-driven dynamic conversations.
It would have been recognized that applying the known technique of, upon receiving no response from the user to said response to the user, forwarding, by the natural language processor, a question to the communication channel, the question comprising a request for confirmation that said suggested action has fulfilled said previous intent, as taught by Zhang, to the teachings of the combination of Jones/Jacobs/Cappetta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer-implemented methods. Further, adding the modification of, upon receiving no response from the user to said response to the user, forwarding, by the natural language processor, a question to the communication channel, the question comprising a request for confirmation that said suggested action has fulfilled said previous intent, as taught by Zhang, into the computer-implemented method of the combination of Jones/Jacobs/Cappetta would have been recognized by those of ordinary skill in the art as resulting in an improved computer-implemented method that would allow for knowledge-driven, multi-turn conversations o be conducted for chatbots and other types of automated agents (Zhang, [0007]).

Claim 26 recites limitations directed towards system (i.e. abstract). The limitations recited in claim 26 are parallel in nature to those addressed above for claim 25, and are therefore rejected for those same reasons set forth above in claim 25.

Claim 27 recites limitations directed towards a non-transitory computer-readable storage medium. The limitations recited in claim 27 are parallel in nature to those addressed above for claim 25, and are therefore rejected for those same reasons set forth above in claim 25.


Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that the amended features of the instant claims are not disclosed nor suggested by Jones, Jacobs nor Cappetta, alone or in combination and therefore, Applicant respectfully submit that Claims 1, 9 and 17, as currently amended and any dependent claim that depends on one of these claims, are novel and inventive in view of Jones, Jacobs and Cappetta. For at least this reason, Applicant respectfully request that rejection of claims 1-2, 4, 6, 8-10, 12, 14, 16-18, 21 and 23-24 under 35 U.S.C. 103 be withdrawn (Remarks, pages 13-14).
Examiner respectfully disagrees. Jacobs teaches a user stating “Nalcop, this shelf needs to hold 40 pounds” [i.e. a second context associated with a previous intent and previous one or more entities a remembered communication previously received from the user] in response to the system responding that the shelf would not currently be able to hole 40 pounds [i.e. said deducing is further based, at least in part, on a second context associated with a previous intent and previous one or more entities], the user asking the further question “Well Nalcop, what will work?” and they system responding with changes the user can make [i.e. wherein the response to the user includes, at least in part, a suggested action based on said second context associated with said previous intent and said previous one or more entities] to the structure in order for the shelf to be able to hold 40 pounds (see Jacobs, [0043]). Similar to the example in paragraph [0072] of Applicant’s specification, when user asks "Well Nalcop, what will work?" the system remembers the context of the question that the user needs the shelf to hold 40 pounds, and that it currently doesn’t, and provides actions to accomplish this to the user such as changing the material to stainless steel or double-thickness aluminum. Thus, the combination of Jones/Jacobs/Cappetta teach this feature.

Applicant further argues that Claims 3, 11 and 19, which depend upon currently amended independent Claims 1, 9 and 17, respectively, are also new and inventive in view of Jones, Jacobs and Cappetta for the same reasons given above. In addition, Applicant further submits that Gruber does not correct for the missing features identified above with Jones, Jacobs and Cappetta. For at least this reason, Applicant respectfully requests that the rejection of Claims 3, 11 and 19 under 35 U.S.C. 103 be withdrawn (Remarks, page 14).
Examiner respectfully disagrees. As detailed in the response above, the combination of Jones/Jacobs/Cappetta teach the amended feature and, therefore, Claims 3, 11 and 19, which depend upon currently amended independent Claims 1, 9 and 17 are not new and inventive in view of Jones, Jacobs and Cappetta. Additionally, Gruber is not utilized to teach the amended feature.

Applicant further argues that Claims 5, 7, 13, 15, 20 and 22, which each depend upon one of currently amended independent Claims 1, 9 or 17, are also new and inventive in view of Jones, Jacobs and Cappetta for the same reasons given above with regard to those claims. In addition, Applicant respectfully submit that Ahmed does not correct for the missing features identified above with regards to Jones, Jacobs and Cappetta. For at least this reason, Applicant respectfully requests that the rejection of Claims 5, 7, 13, 15, 20, and 22 under 35 U.S.C. 103 be withdrawn (Remarks, page 15).
Examiner respectfully disagrees. As detailed in the response above, the combination of Jones/Jacobs/Cappetta teach the amended feature and, therefore, Claims 5, 7, 13, 15, 20 and 22, which depend upon currently amended independent Claims 1, 9 and 17 are not new and inventive in view of Jones, Jacobs and Cappetta. Additionally, Ahmed is not utilized to teach the amended feature.
Applicant respectfully submit that Claims 25, 26, and 27 are each new and inventive in view of Jones, Jacobs, Cappetta, Gruber and Ahmed, alone or in combination, and are thus in condition for allowance (Remarks, pages 15-16).
This argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Madhava Rao et al. (US 2019/0130310 A1) teaches managing IT events using a cognitive handler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684